                                                                    FILED IN THE
                                                                U.S. DISTRICT COURT
                                                          EASTERN DISTRICT OF WASHINGTON

 1
                                                          Sep 24, 2019
                                                               SEAN F. MCAVOY, CLERK
 2

 3

 4

 5                            UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WASHINGTON
 6

 7    CANDIDO CARBONELL,
                                                 NO: 4:19-CV-5041-RMP
 8                              Plaintiff,
                                                 ORDER GRANTING PLAINTIFF’S
 9          v.                                   MOTION FOR LEAVE TO AMEND
                                                 HIS THIRD AMENDED COMPLAINT
10    TYSON FRESH MEATS, INC, a for
      profit corporation; DAVID TOBIAS,
11    and his community property; and
      TEODORO MARISCAL, and his
12    community property;

13                              Defendant.

14         BEFORE THE COURT is Plaintiff Candido Carbonell’s Motion for Leave

15   to Amend his Third Amended Complaint, ECF No. 9, pursuant to Federal Rule of

16   Civil Procedure 15. ECF No. 24. Defendants Tyson Fresh Meats, Inc., David

17   Tobias, and Teodoro Mariscal collectively oppose Mr. Carbonell’s Motion. ECF

18   No. 24. The Court has considered the parties’ arguments, briefing, and the record,

19   and is fully informed.

20

21

     ORDER GRANTING PLAINTIFF’S MOTION FOR LEAVE TO AMEND HIS
     THIRD AMENDED COMPLAINT ~ 1
 1                                    BACKGROUND

 2         Mr. Carbonell worked for Defendant Tyson Fresh Meats Inc. (“Tyson”) as a

 3   laborer from July of 2010 to March of 2017. ECF No 9 at 2, 13. In 2018, Mr.

 4   Carbonell sued Tyson and Tyson employees David Tobias and Teodoro Mariscal

 5   for alleged violations of the Family and Medical Leave Act (FMLA), the

 6   Americans with Disabilities Act (ADA), the Washington Family Leave Act

 7   (WFLA), and the Washington Law Against Discrimination (WLAD), in addition to

 8   other Washington torts. ECF No. 30, in Case NO: 4:18-cv-5054-RMP at 1. On

 9   October 16, 2018, this Court granted the Defendants’ Motion to Dismiss Plaintiff’s

10   First Amended Complaint, dismissing Mr. Carbonell’s claims without prejudice.

11   Id. at 22. The Court found that Mr. Carbonell had failed to state his federal claims

12   and refused to exercise supplemental jurisdiction over his remaining state law

13   claims. Id.

14         Mr. Carbonell then filed his state claims in state court. ECF No. 24 at 7. In

15   the course of that litigation, Mr. Carbonell filed a Second Amended Complaint,

16   which included discrimination claims under 42 U.S.C. § 1981. Id. at 8. This

17   addition prompted Defendants to remove the case to federal court, initiating the

18   instant matter.

19         On May 18, 2019, Mr. Carbonell filed a Third Amended Complaint (TAC)

20   in this Court. ECF No. 9. In his TAC, Mr. Carbonell continues to allege his

21   Section 1981 claims, explaining that Defendants discriminated against him based

     ORDER GRANTING PLAINTIFF’S MOTION FOR LEAVE TO AMEND HIS
     THIRD AMENDED COMPLAINT ~ 2
 1   on his race and national origin. Mr. Carbonell is of black Cuban national origin.

 2   Id. at 3. Mr. Carbonell states that Defendant Mariscal, one of his supervisors,

 3   called him “racist and offensive names,” such as “blackie” and “pinche negro.” Id.

 4   Mr. Mariscal also allegedly made racially charged comments at Mr. Carbonell like,

 5   “Long live Fidel Castro and the Revolution,” and “How did you get into this

 6   country?” Id. Mr. Carbonell alleges that Mr. Mariscal would approach him on a

 7   daily basis, shove him, and refer to him using racial slurs. Id. at 7. Although Mr.

 8   Carbonell states that he reported this abuse to supervisors on numerous occasions,

 9   his supervisors did nothing in response. Id. at 13. Mr. Carbonell claims that

10   Defendants created a hostile work environment and that, as a result of their actions,

11   he was constructively discharged. Id. at 17.

12         After Mr. Carbonell filed his TAC, Defendants moved to dismiss it for

13   failure to state a claim. ECF No. 16. Mr. Carbonell responded to Defendant’s

14   motion (ECF No. 22) and filed a separate Motion to Amend his TAC (ECF No. 21)

15   on the same day. Defendants now ask this Court to deny Mr. Carbonell leave to

16   amend his TAC, arguing undue prejudice and that the proposed amendment would

17   be futile. ECF No. 24.

18                                     DISCUSSION

19         Federal policy strongly favors determining cases on their merits, and courts

20   should give plaintiffs leave to amend their complaints freely “when justice so

21   requires.” Fed. R. Civ. P. 15(a)(2); Foman v. Davis, 371 U.S. 178, 182 (1962);

     ORDER GRANTING PLAINTIFF’S MOTION FOR LEAVE TO AMEND HIS
     THIRD AMENDED COMPLAINT ~ 3
 1   Sonoma Cty. Ass’n of retired Employees v. Sonoma Cty., 708 F.3d 1109, 1117 (9th

 2   Cir. 2013). The Ninth Circuit has instructed district courts to apply this policy

 3   “with extreme liberality.” Sonoma Cty. Ass’n of Retired Employees, 708 F.3d at

 4   1117 (quoting Owens v. Kaiser Found. Health Plan, Inc., 244 F.3d 708, 712 (9th

 5   Cir. 2001)). Courts give leave to amend freely unless the opposing party can show

 6   undue prejudice, undue delay, bad faith, futility, or “a repeated failure to cure

 7   deficiencies by amendments previously allowed.” Id. Courts will find that an

 8   amendment is futile when “the pleading could not possibly be cured by the

 9   allegation of other facts.” Bly-Magee v. California, 236 F.3d 1014, 1019 (9th Cir.

10   2001). Furthermore, courts are unlikely to find that an amendment causes undue

11   prejudice when the substantive issues and operative facts of a case remain the

12   same. See Hurn v. Retirement Fund Trust of Plumbing, Heating, and Piping Indus.

13   in S. Cal., 648 F.2d 1252, 1254–55 (9th Cir. 1981). The opposing party should be

14   prepared to litigate in those instances. Id.

15      A) Futility

16      Here, Defendants’ primary argument is that any amendment to Mr. Carbonell’s

17   complaint would be futile. First, they argue that granting leave to amend would be

18   futile because Mr. Carbonell’s proposed Fourth Amended Complaint is too vague

19   and conclusory. ECF No. 24 at 13. Defendants maintain that the Court would

20   dismiss Mr. Carbonell’s proposed Fourth Amended Complaint for failure to state a

21   claim. Id. However, in his proposed Fourth Amended Complaint, Mr. Carbonell

     ORDER GRANTING PLAINTIFF’S MOTION FOR LEAVE TO AMEND HIS
     THIRD AMENDED COMPLAINT ~ 4
 1   alleges with particularity multiple instances in which Tyson employees either

 2   physically abused him while calling him racist names, or ignored such abuse when

 3   he reported it. See, e.g., ECF No. 21-1 at 8–10. Therefore, Mr. Carbonell’s

 4   proposed Fourth Amended Complaint is not vague and conclusory regarding his

 5   discrimination allegations.

 6      Defendants also argue that Mr. Carbonell’s proposed amendment is futile

 7   because his Section 1981 discrimination claims are time barred. ECF No. 24 at 13.

 8   However, the statute of limitations for hostile work environment claims premised

 9   on Section 1981 is four years. Jones v. R.R. Donnelley & Sons Co., 541 U.S. 369

10   (2004) (citing 28 U.S.C. § 1658(a)). The alleged wrongful conduct occurred

11   within the past four years, with Mr. Carbonell’s alleged constructive discharge

12   occurring in March of 2017. ECF No. 9 at 13. Therefore, on its face, the

13   Complaint does not appear to allege Section 1981 claims that are time barred.

14      Moreover, as Defendants pointed out in their Motion to Dismiss Plaintiff’s

15   TAC, the TAC suffered from certain, significant flaws, that were likely the result

16   of typographical errors. See, e.g., ECF No. 9 at 3. Many of the dates in the Third

17   Amended Complaint were misstated, such that Mr. Carbonell’s allegations were

18   nonsensical. For instance, Mr. Carbonell alleged in his TAC that he was verbally

19   and physically abused by Mr. Mariscal, his supervisor, after he left Tyson. See id.

20   Counsel has corrected these errors in the proposed Fourth Amended Complaint.

21   Ultimately, the proposed Fourth Amended Complaint provides a much clearer

     ORDER GRANTING PLAINTIFF’S MOTION FOR LEAVE TO AMEND HIS
     THIRD AMENDED COMPLAINT ~ 5
 1   picture of Mr. Carbonell’s discrimination claims than the TAC. For these reasons,

 2   an amendment would not be futile.

 3      B) Bad Faith

 4      The Court next considers whether Mr. Carbonell makes this request in bad

 5   faith. Although Defendants do not expressly argue bad faith as a reason for

 6   denying leave to amend, they point out ethical concerns in their response to Mr.

 7   Carbonell’s motion. See ECF No. 24 at 6–8. In both his TAC and his proposed

 8   Fourth Amended Complaint, Mr. Carbonell includes claims that he voluntarily

 9   dismissed in the 2018 litigation before this Court. In 2018, Mr. Carbonell

10   conceded his ADA claim, his negligent hiring claim, and his battery and assault

11   claims. ECF No. 23 at 2, in Case NO: 4:18-CV-5054-RMP; see ECF No. 30 at 20,

12   in Case NO: 4:18-CV-5054-RMP. Despite this, Mr. Carbonell alleges negligent

13   hiring, battery, and assault again in his TAC. ECF No. 9 at 18–19. Moreover, in

14   his proposed Fourth Amended Complaint, Mr. Carbonell continues to allege two

15   claims he previously conceded: negligent hiring and battery. ECF No. 21-1 at 24–

16   25. As Mr. Carbonell previously conceded negligent hiring and battery claims, the

17   Court will not allow Mr. Carbonell leave to amend to add those claims again.

18   Allowing Mr. Carbonell to include claims that he previously dismissed is futile.

19   Although Mr. Carbonell continues to allege claims that he previously voluntarily

20   dismissed, he appears to bring the instant motion for a proper purpose: to clarify

21   errors in his TAC and to add details to his discrimination claim. The proposed

     ORDER GRANTING PLAINTIFF’S MOTION FOR LEAVE TO AMEND HIS
     THIRD AMENDED COMPLAINT ~ 6
 1   Fourth Amended Complaint addresses substantial errors in the TAC, thereby

 2   providing a more coherent statement of Mr. Carbonell’s claims. Furthermore,

 3   Defendants do not point to an improper motive, like causing undue burden or

 4   delay, in their response. Therefore, the Court does not find that Mr. Carbonell

 5   seeks leave to amend his complaint in bad faith.

 6      C) Undue Prejudice and Delay

 7      Defendants argue that Mr. Carbonell should be denied leave to amend his

 8   complaint because such leave would cause undue prejudice. They state that Mr.

 9   Carbonell already has had many opportunities to plead viable claims and that he

10   has consistently failed to do so: “Although Plaintiff has had ample opportunity to

11   amend his complaint and to cure the countless deficiencies, he has repeatedly

12   refused to do so, and has made concessions only after Defendants have been

13   compelled to incur the expense of preparing and filing Rule 12(b)(6) motions.”

14   ECF No. 24 at 11. Defendants illustrate how Plaintiff’s numerous amendments

15   have caused unnecessary delay and complicated the procedural posture of this

16   case.

17      While Defendants’ frustration is understandable and Defendants have incurred

18   expenses that would not have been necessary if Plaintiff’s counsel had filed a well-

19   drafted complaint, the Court does not find that Defendants will suffer undue

20   prejudice if Mr. Carbonell is allowed leave to amend his complaint. The

21   substantive issues and operative facts remain largely the same between the TAC

     ORDER GRANTING PLAINTIFF’S MOTION FOR LEAVE TO AMEND HIS
     THIRD AMENDED COMPLAINT ~ 7
 1   and the proposed Fourth Amended Complaint. Defendants acknowledge that the

 2   TAC and the proposed Fourth Amended Complaint “mirror” each other. ECF No.

 3   24 at 5. Therefore, Defendants already had notice of the substance of the Fourth

 4   Amended Complaint and should be prepared to litigate the issues in the proposed

 5   Fourth Amended Complaint because they addressed those issues in their Motion

 6   to Dismiss Plaintiff’s TAC. ECF No. 16. Given the nature of the proposed

 7   amendment and the stage of the proceedings, the Court does not find that allowing

 8   the proposed amendment would cause undue delay.

 9      D) Repeated Failure to Cure

10      Defendants’ cite Zucco Partners, LLC v. Digimarc Corp., asserting that a

11   district court may deny leave to amend when plaintiff has repeatedly failed to

12   amend his complaint successfully. 552 F.3d 981, 1007 (9th Cir. 2009). In Zucco,

13   the Ninth Circuit explained that, if a plaintiff repeatedly fails to correct deficiencies

14   in his complaint, that is a “strong indication that [he has] no additional facts to

15   plead.” Id. (quoting In Re Vantive Corp. Sec. Lit., 283 F.3d 1079, 1098 (9th Cir.

16   2002) abrogated on other grounds by Gebhart v. S.E.C., 595 F.3d 1034 (9th Cir.

17   2010)). Although Mr. Carbonell has amended his complaint multiple times, he has

18   not yet been given leave to amend potential problems with his race discrimination

19   claims. Therefore, the Court does not conclude that there has been a repeated

20   failure to cure the discrimination claims.

21

     ORDER GRANTING PLAINTIFF’S MOTION FOR LEAVE TO AMEND HIS
     THIRD AMENDED COMPLAINT ~ 8
 1         Allowing Mr. Carbonell leave to amend his TAC will serve the interests of

 2   justice and allow for the adjudication of his claims on their merits. The proposed

 3   FAC provides a more coherent statement of Mr. Carbonell’s claims and

 4   allegations, which will move the litigation forward more smoothly. Moreover, Mr.

 5   Carbonell has not repeatedly failed to cure defects in his race discrimination

 6   claims, and the Court cannot conclude on the facts presented that Mr. Carbonell

 7   makes this request in bad faith. However, the Court concludes that Mr. Carbonell

 8   has had sufficient opportunity to cure the defects in his prior pleading and does not

 9   anticipate allowing any further amendments to claims beyond allowing Mr.

10   Carbonell to file his Fourth Amended Complaint.

11         Accordingly, IT IS HEREBY ORDERED:

12         1. Plaintiff’s Motion for Leave to Amend ECF No. 9, ECF No. 21, is

13            GRANTED.

14         2. Defendant’s Motion to Dismiss Plaintiff’s Third Amended Complaint, ECF

15            No. 16, is DENIED AS MOOT.

16   ///

17   ///

18   ///

19   ///

20   ///

21   ///

     ORDER GRANTING PLAINTIFF’S MOTION FOR LEAVE TO AMEND HIS
     THIRD AMENDED COMPLAINT ~ 9
 1      3. Defendant’s Request for Judicial Notice in Support of its Motion to Dismiss

 2         Plaintiff’s Third Amended Complaint, ECF No. 17, is DENIED AS MOOT.

 3         IT IS SO ORDERED. The District Court Clerk is directed to enter this

 4   Order and provide copies to counsel.

 5         DATED September 24, 2019.

 6
                                               s/ Rosanna Malouf Peterson
 7                                          ROSANNA MALOUF PETERSON
                                               United States District Judge
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

     ORDER GRANTING PLAINTIFF’S MOTION FOR LEAVE TO AMEND HIS
     THIRD AMENDED COMPLAINT ~ 10
